Exhibit 10.1


SHARE PURCHASE AGREEMENT
 
This Share Purchase Agreement (this "Agreement") is dated as of April 22, 2008,
among SECURED DIGITAL STORAGE CORPORATION., a New Mexico corporation (the
"Company"), and the investors identified on the signature pages hereto (each, an
"Investor" and collectively, the "Investors").
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act, the Company desires to issue and
sell to each Investor, and each Investor, severally and not jointly, desires to
purchase from the Company certain securities of the Company, as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
"Action" means any action, claim, suit, inquiry, notice of violation, proceeding
or investigation pending or threatened in writing against or affecting the
Company or any of its properties before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (federal, state,
county, local or foreign), stock market, stock exchange or trading facility.
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
Illinois are authorized or required by law or other governmental action to
close.
 
"Closing" means the closing of the purchase and sale of the Shares pursuant to
Article II.
 
"Closing Date" means the date of the Closing.
 
"Commission" means the Securities and Exchange Commission.
 
"Common Stock" means the Common Stock of the Company, no par value per share.
 
"Common Stock Equivalents" means any options, warrants, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities
(debt or equity), rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, directly or indirectly,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock at any time.
 

--------------------------------------------------------------------------------


 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Investment Amount" means, with respect to each Investor, the investment amount
indicated below such Investor's name on the signature page of this Agreement.
 
"Lien" means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
"Per Share Purchase Price" equals $.80 and applies to each Share.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Shares" means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.
 
"Subsidiary" means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the total voting power of shares
of stock or other equity interest entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereto is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
 
"Trading Day" means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) or (ii) hereof, then Trading Day shall mean
a Business Day.
 
"Trading Market" means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.
 
"Transaction Documents" means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, the Closing Shares
(as defined below), at the Per Share Purchase Price, representing such
Investor's Investment Amount. The Closing shall take place at the offices of the
Company, as soon as practicable after the date this Agreement is executed and
delivered by the parties or at such other location or time as the parties may
agree. In order to facilitate a timely Closing, each Investor hereby agrees to
deliver its Investment Amount, in U.S. dollars and immediately available funds,
to an escrow account designated by the Company promptly following its execution
of this Agreement.
 

--------------------------------------------------------------------------------


 
2.2 Closing Deliveries.
 
(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor a certificate evidencing a number of Shares (the "Closing Shares")
equal to such Investor's Investment Amount divided by the Per Share Purchase
Price, registered in the name of such Investor (or an instruction letter to the
Company’s transfer agent to promptly issue such certificates).
 
(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company its Investment Amount, in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company for such purpose or by check.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Investor, except in each
instance as otherwise disclosed in any reports filed by the Company with the
Commission under the Securities Act and the Exchange Act:
 
(a) Organization; Subsidiaries. The Company is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company has no Subsidiaries.
 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms.
 
(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Shares and the
consummation by the Company of the transactions contemplated thereby do not and
will not (i) conflict with or violate any provision of the Company's certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other instrument (evidencing a Company debt or otherwise) or
by which any property or asset of the Company is bound or affected, or (iii)
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject, or by which any property or asset of the Company is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate, have a material adverse effect on the
Company.
 
(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filings required in accordance with Section 4.2, and (ii) those that
have been made or obtained prior to the date of this Agreement.
 
(e) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, and the Shares will be fully paid and nonassessable, free
and clear of all Liens. The issuance of the Shares is not subject to any
preemptive or similar rights to subscribe for or purchase securities.
 

--------------------------------------------------------------------------------


 
(f) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company's various option and incentive plans, is
set forth in the disclosure materials (a set of which is attached to this
Agreement as Exhibit A). Except as set forth in the disclosure materials (a set
of which is attached to this Agreement as Exhibit A), no securities of the
Company are entitled to preemptive or similar rights, and no Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents.
 
(g) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) if there were an unfavorable decision, individually or in the
aggregate, have a material adverse effect on the Company.
 
3.2 Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:
 
(a) Organization; Authority. Such Investor has the power and authority to enter
into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary action,
if required, on the part of such Investor. This Agreement has been (or upon
delivery will have been) duly executed by such Investor, and when delivered by
such Investor in accordance with terms hereof, will constitute the valid and
legally binding obligation of such Investor, enforceable against it in
accordance with its terms.
 
(b) Investment Intent. Such Investor is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof. Such Investor is
acquiring the Shares hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Shares. Such Investor does not have any
agreement or understanding, directly or indirectly, with any other Investor with
respect to (i) the acquisition of the Shares, (ii) the holding of the Shares,
(iii) the disposition of the Shares, or (iv) the voting of the Shares.
 
(c)  Investor Status. At the time such Investor was offered the Shares, it was,
and at the date hereof it is, an "accredited investor" as defined in Rule 501(a)
under the Shares Act. Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act. To such Investor's knowledge, neither such
Investor nor any officer or director of such Investor, in his or her capacity as
such, is subject to any investigation or order by the Commission or any
administrative organization with oversight over any Trading Market that relates
to the acquisition, disposition, voting or holding of any securities.
 
(d) General Solicitation. Such Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(e) Access to Information. Such Investor acknowledges that it has reviewed the
disclosure materials made available by the Company (as set of which has been
attached to this Agreement) and has been afforded (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the Shares. Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor's right to rely on the
truth, accuracy and completeness of the disclosure materials (a set of which is
attached to this Agreement as Exhibit A) and the Company's representations and
warranties contained in the Transaction Documents.
 

--------------------------------------------------------------------------------


 
(f) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase Shares pursuant to this Agreement, such
decision has been independently made by such Investor and such Investor confirms
that it has only relied on the advice of its own business and/or legal counsel
and not on the advice of any other Investor's business and/or legal counsel in
making such decision.
 
Article IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 (a) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, or to the Company, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.
 
 
(b) Certificates evidencing the Shares will contain the following legend, until
such time as they are not required under Section 4.1(c):


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND IN RELIANCE UPON EXEMPTIONS FROM THE
REGISTRATION OR QUALIFICATION REQUIREMENTS OF ALL APPLICABLE STATE SECURITIES
LAWS, AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 
(c) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.1(b)): (i) following a sale of such Shares
pursuant to an effective registration statement, or (ii) following a sale of
such Shares pursuant to Rule 144, or (iii) while such Shares are eligible for
sale under Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act.


4.2 Securities Laws Disclosure; Publicity. The Company shall issue a press
release in its reasonable discretion disclosing the transactions contemplated
hereby and file a current report on Form 8-K disclosing the material terms of
the transactions contemplated hereby. In addition, the Company will make such
other filings and notices in the manner and time required by the Commission and
the Trading Market on which the Common Stock is listed, if any.
 
4.3 Indemnification. Each of the parties hereto indemnify and hold each other
and their respective directors, officers, shareholders, partners, employees and
agents (each, a "Party") harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys'
fees and costs of investigation (collectively, "Losses") that any such
indemnified Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the indemnifying Party in any Transaction
Document.
 
4.4 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares hereunder for working capital or other general corporate purposes,
including, without limitation, acquisitions.
 

--------------------------------------------------------------------------------


 
ARTICLE V.
MISCELLANEOUS
 
5.1 Fees and Expenses. Each Investor and the Company shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction Documents.
 
5.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 3:30 p.m. (Chicago time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 3:30 p.m. (Chicago
time) on any Trading Day, (c) the Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:
 

If to Company, to:
Secured Digital Storage Corporation

2001 Butterfield Road, Suite 1050
Downers Grove, IL 60515
Facsimile: (630) 271-1203


If to an Investor: To the address set forth under such Investor's name on the
signature pages hereof;


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and the Investor or
Investors against whom such waiver or amendment is to be enforced. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may assign this Agreement. Any Investor may assign any or all of its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Shares upon written consent of the Company
 
5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 

--------------------------------------------------------------------------------


 
5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Illinois, without regard to the principles of conflicts of law thereof. Each
party agrees that all Actions concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in Cook County, Illinois (the "Illinois Courts"). Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
Illinois Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of the any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Action, any claim that it is not personally subject to the jurisdiction of any
such Illinois Court, or that such Action has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such Action by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
5.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.
 
5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
5.13 Independent Nature of Investors' Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.
 

--------------------------------------------------------------------------------


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Share Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
SECURED DIGITAL STORAGE CORP.
 
/s/ William M. Lynes                                                            
Name: William M. Lynes 
Title: Chief Executive Officer 
 
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]


By: /s/ Don
Hauschild                                                            
Name: Don Hauschild


Investment Amount: $50,000
 

 
IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Dave Beamish                                                            
Name: Dave Beamish


Investment Amount: $44,000




IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Paul
Hauschild                                                            
Name: Paul Hauschild


Investment Amount: $50,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]


Norman F. Siegel Living Trust dated July 26th, 2005


By: /s/ Norman F.
Siegel                                                            
Name: Norman F. Siegel
Title: Trustee


Investment Amount: $300,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Albert Pick
III                                                            
Name: Albert Pick III
 
Investment Amount: $20,000




IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Mark A.
Bublick                                                            
Name: Mark A. Bublick


Investment Amount: $40,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Scott R.
Shaffer                                                            
Name: Scott R. Shaffer
 
Investment Amount: $120,000




IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Robert J.
Pierce                                                            
Name: Robert J. Pierce
 


Investment Amount: $80,000


 
IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Mark D.
Shoup                                                            
Name: Mark D. Shoup


Investment Amount: $5,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Michael
McShane                                                            
Name: Michael McShane
 
Investment Amount: $40,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Mark Moran                                                            
Name: Mark Moran


Investment Amount: $160,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By:/s/ Jeff Stone Properties, Inc.                                       
Name:
Title:


Investment Amount: $140,000
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Donald B.
Saunders                                                            
Name: Donald B. Saunders


Investment Amount: $40,000
 



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Aileen Daly                                                            
Name: Aileen Daly


Investment Amount: $50,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Robert E. Hord,
Jr.                                                            
Name: Robert E. Hord, Jr.
 
Investment Amount: $50,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Davin
Jeziorski                                                            
Name: Davin Jeziorski


Investment Amount: $10,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Allan
Jeziorski                                                            
Name: Allan Jeziorski


Investment Amount: $10,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Patrick
McShane                                                            
Name: Patrick McShane


Investment Amount: $25,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Timothy
Branigan                                                            
Name: Timothy Branigan


Investment Amount: $20,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Richard
Chase                                                            
Name: Richard Chase


Investment Amount: $10,000




IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Eric A.
Nawracaj                                                            
Name: Eric A. Nawracaj


Investment Amount: $10,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Steven H.
Decker                                                            
Name: Steven H. Decker


Investment Amount: $15,000




IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Brian T.
LeClercq                                                            
Name: Brian T. LeClercq


Investment Amount: $24,000




IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ James J.
Digiovanni                                                            
Name: James J. Digiovanni


Investment Amount: $15,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Stephen A.
Kubinski                                                            
Name: Stephen A. Kubinski


Investment Amount: $32,000




IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Sandra
Santerelli                                                            
Name: Sandra Santerelli


Investment Amount: $50,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Scott
Santerelli                                                            
Name: Scott Santerelli


Investment Amount: $10,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Dennis D.
Santerelli                                                            
Name: Dennis D. Santerelli

 
Investment Amount: $25,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Kevin Dolan                                                            
Name: Kevin Dolan

Investment Amount: $24,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Richard
Dolan                                                            
Name: Richard Dolan
 
Investment Amount: $24,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Joseph M.
Lyon                                                            
Name: Joseph M. Lyon


Investment Amount: $1,600
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Kenneth
Gillie                                                            
Name: Kenneth Gillie


Investment Amount: $4,000




IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Timothy A.
Giglio                                                            
Name: Timothy A. Giglio


Investment Amount: $4,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Cathy A.
Guerra                                                            
Name: Cathy A. Guerra


Investment Amount: $2,500
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Michael L.
Bittenbender                                                            
Name: Michael L. Bittenbender


Investment Amount: $2,500
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Scott A.
Ferry                                                            
Name: Scott A. Ferry


Investment Amount: $2,500
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ JoMarie
Zander                                                            
Name: JoMarie Zander
 
Investment Amount: $5,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]


 
By: /s/ Jeff Stone Properties, Inc.                                       
Name:
Title: 


Investment Amount: $15,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Karl R.
Ottosen                                                            
Name: Karl R. Ottosen
 


By: /s/ Wendy J.
Ottosen                                                            
Name: Wendy J. Ottosen


Investment Amount: $8,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Jeff
Ragsdale                                                            
Name: Jeff Ragsdale


Investment Amount: $21,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Andrew
Montgomery                                                            
Name: Andrew Montgomery


Investment Amount: $10,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Stephen
Axelson                                                            
Name: Stephen Axelson


Investment Amount: $160,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Richard P.
Hyland                                                            
Name: Richard P. Hyland


Investment Amount: $96,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ David Lies                                                            
Name: David Lies
 
Investment Amount: $200,000
 


IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Robert Gillespie,
M.D.                                                            
Name: Robert Gillespie, M.D.

Investment Amount: $20,000
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first written above.
 
[INVESTOR]




By: /s/ Rahul
Agarwal                                                            
Name: Rahul Agarwal


Investment Amount: $100,000
 

--------------------------------------------------------------------------------




SHARE ISSUANCES


Purchaser
 
No. of Shares
Don Hauschild
 
62,500
Dave Beamish
 
55,000
Paul Hauschild
 
62,500
Norman F. Siegel Living Trust Dated July 26th, 2005
375,000
Albert Pick III
 
25,000
Mark A. Bublick
 
50,000
Scott R. Shaffer
 
150,000
Robert J. Pierce
 
100,000
Mark D. Shoup
 
6,250
Michael McShane
 
50,000
Mark Moran
 
200,000
Jeff Stone Properties, Inc.
 
175,000
Donald B. Saunders
 
50,000
Aileen Daly
 
62,500
Robert E. Hord Jr.
 
62,500
Davin Jeziorski
 
12,500
Allan Jeziorski
 
12,500
Patrick McShane
 
31,250
Timothy Branigan
 
25,000
Richard Chase
 
12,500
Eric A. Nawracaj
 
12,500
Steven H. Decker
 
18,750
Brian T. LeClercq
 
30,000
James J. Digiovanni
 
18,750
Stephen A. Kubinski
 
40,000
Sandra Santerelli
 
62,500
Scott Santerelli
 
12,500
Dennis D. Santerelli
 
31,250
Kevin Dolan
 
30,000
Richard Dolan
 
30,000
Joseph M. Lyon
 
2,000
Kenneth Gillie
 
5,000
Timothy A. Giglio
 
5,000
Cathy A. Guerra
 
3,125
Michael L. Bittenbender
 
3,125
Scott A. Ferry
 
3,125
JoMarie Zander
 
6,250
Jeff Stone Properties, Inc.
 
18,750
Karl R. & Wendy J. Ottosen
 
10,000
Jeff Ragsdale
 
26,250
Andrew Montgomery
 
12,500
Stephen Axelson
 
200,000
Richard P. Hyland
 
120,000
David Lies
 
250,000
Robert Gillespie, MD
 
25,000
Rahul Agarwal
 
125,000




--------------------------------------------------------------------------------

